Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-28-2003

Fontana v. Diversified Grp
Precedential or Non-Precedential: Non-Precedential

Docket 02-2337




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Fontana v. Diversified Grp" (2003). 2003 Decisions. Paper 527.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/527


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                             NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                    No. 02-2337


                             THOMAS J. FONTANA,
                                        Appellant

                                         v.

                DIVERSIFIED GROUP ADMINISTRATORS, INC.;
                   PITTSBURGH LOGISTICS SYSTEMS, INC.
                 EMPLOYEE HEALTH AND WELFARE PLAN;
                  PITTSBURGH LOGISTICS SYSTEMS, INC.;
                           P.G.T. TRUCKNG INC.


                    Appeal from the United States District Court
                       for the Western District of Pennsylvania
                             (D.C. Civil No. 01-cv-00967)
                 District Court Judge: Honorable Donald E. Ziegler


                     Submitted Under Third Circuit LAR 34.1(a)
                                  May 13, 2003

            Before: RENDELL, SMITH and ALDISERT, Circuit Judges.

                               (Filed May 28, 2003)


                            OPINION OF THE COURT


RENDELL, Circuit Judge.

      Thomas Fontana sued Diversified Group Administrators, Inc. (DGA), Pittsburgh
Logistics Systems, Inc. Employee Health and Welfare Plan (the “Plan”), Pittsburgh

Logistics, Inc., and P.G.T. Trucking, Inc. (PGT) under the Employee Retirement Income

Security Act (ERISA) seeking review of a denial of medical benefits. The matter was

referred to a M agistrate Judge in accordance with 28 U.S.C. § 636(b)(1)(A) and (B).

Defendants then filed a Motion to Dismiss/Motion for Summary Judgment asserting that

the suit was barred by the three year statute of limitations present in the health plan. The

Magistrate Judge recommended that the Motion for Summary Judgment be granted in

favor of defendants. On April 11, 2002 the District Court adopted the M agistrate Judge’s

report. Thomas Fontana appeals. We will affirm.

       Thomas Fontana sued the defendants under 29 U.S.C. §1001 et. seq. The District

Court exercised federal question jurisdiction pursuant to 28 U.S.C. §1331 (2001), and we

exercise jurisdiction over the Court’s final order pursuant to 28 U.S.C. §1291 (2002). We

review de novo the District Court’s grant of summary judgment. We will affirm the

District Court’s order if there is no genuine issue of material fact and the moving party is

entitled to judgment as a matter of law. Mushalla v. Teamsters Local No. 863 Pension

Fund, 300 F.3d 391, 395 (3d Cir. 2002). We review the facts in a light most favorable to

the non-moving party. Id. We also exercise plenary review over the District Court’s

choice of the applicable statute of limitations. Syed v. Hercules, 214 F.3d 155, 159 n.2

(3d Cir. 2000).

       The facts are undisputed. During 1997, Fontana was employed by PGT and was a



                                              2
participant in their Health and Welfare Plan, which was administered by DGA. The Plan

included a statute of limitations provision barring actions brought more than three years

from the date that written proof of loss was required to be submitted. On May 29, 1997,

Fontana experienced a myocardial infarction that resulted in various hospital and medical

expenses. Fontana submitted a notice of claim to DGA attempting to recover his

expenses. On October 6, 1997, DGA notified Fontana that it was denying his request for

benefits because his injuries were the result of a pre-existing condition that was not

covered by the Plan. DGA also notified Fontana that if he disagreed with the

determination that he should file a written appeal within 60 days.

       Fontana’s counsel filed an appeal with DGA on December 5, 1997. On March 10,

1998, Fontana’s counsel supplemented his previous request for review of the denial with

additional proofs. The Plan administrators never responded to Fontana’s appeal. Over

three years later, on May 29, 2001, Fontana filed suit against Appellees seeking to recover

for the denial of benefits.

       The Magistrate Judge found that Fontana’s claim was barred by the three year

statute of limitations set forth in the Health Plan. Fontana does not challenge the

reasonableness of the three year statute of limitations.1 Instead, Fontana asserts that the


       1
        Appellant does direct this Court’s attention to the four year statute of limitations
applicable to contract actions in Pennsylvania. See 42 Pa. Cons. Stat. Ann. §5525(8). We
find that the Magistrate Judge properly concluded that the correct statute of limitations
was the three year period contractually agreed to by the parties in the health plan. We
further agree that the three year statute of limitations is reasonable. See Doe v. Blue

                                              3
limitations period should have been tolled in this case because he was continuously

engaged in an appeal procedure because the Health Plan administrators failed to respond

to his appeal.

       An action to recover for denial of benefits under ERISA accrues “when an

application for benefits is formally denied.” Salcedo v. John Hancock Mutual Life Ins.

Col., 38 F. Supp. 2d 37, 42 (D. Mass. 1998). At all times relevant to this appeal, the

regulations governing ERISA stated that if a decision on review is not furnished within

the applicable time period the claim “shall be deemed denied on review.” 29 C.F.R.

§2560.503-1(h)(4) (2000). Typically, the “applicable time period” is 60 days, but if an

extension is needed, a fiduciary may have up to 120 days.

       Given that the regulations clearly state that a claim is deemed denied when no

decision has been rendered within the applicable time period, we reject Fontana’s

argument that the statute of limitations was tolled due to the plan administrators’ failure

to respond to his appeal. We agree with the Magistrate Judge that Fontana’s appeal was

deemed denied at the very latest on April 5, 1998, 120 days after it was filed. Because

Fontana did not file his claim until May 29, 2001, over three years from the date his claim

was denied, it is time-barred.

       Fontana’s argument that section 2560.503-1(h)(4) is permissive rather than




Cross & Blue Shield United of Wis., 112 F.3d 869, 873-75 (7th Cir. 1997) (finding a
thirty nine month contractual statute of limitations period reasonable).

                                              4
mandatory, and that the power to deem the claim denied lies with the claimant, is

unavailing. Fontana relies on Massachusetts Mutual Life Ins. Co. v. Russell, 473 U.S.

134 (1985), in which the Supreme Court held that “the regulations merely state that a

claim may be treated as having been denied after the 60- or 120–day period has elapsed.”

Id. at 144 (emphasis added). We do not read the Court’s usage of the word “may” in

Russell to indicate that section 2560.503-1(h)(4) is permissive. The regulation is very

clear: it states that a claim “shall” be denied after the applicable time period has expired.

In using the word “may,” the Russell Court meant that, after the applicable time period, a

claimant is authorized to bring an action to have the merits of his application determined

in the same manner as if there had been an outright denial of benefits. See Southern Farm

Bureau Life Ins. Co. v. Moore, 993 F.2d 98, 101 (5th Cir. 1993).

       We also reject Fontana’s argument that Mason v. Aetna Life Ins. Co., 901 F.2d

662 (8th Cir. 1990), compels a different result. In Mason the claimant received actual

notice of denial after the expiration of the 120 day period and the Court of Appeals for the

Eighth Circuit held that the statute of limitations accrued from the date of actual notice.

The court observed that the fact that Aetna gave actual notice of denial after the

expiration of the 120 day period indicated that they did not deem the appeal denied. Id. at

664 fn. 3. The court did not address when the statute of limitations might have accrued

absent actual notice.

       Because we agree with the Magistrate Judge and the District Court that Fontana’s



                                              5
claim was barred by the three year statute of limitations, we will affirm the Court’s grant

of summary judgment.

_______________________________




                                             6
TO THE CLERK OF COURT:

    Please file the foregoing not precedential opinion.




                                              /s/ Marjorie O. Rendell
                                              Circuit Judge




                                          7